Title: From Thomas Jefferson to James Holland, 22 February 1805
From: Jefferson, Thomas
To: Holland, James


                  
                     Dear Sir 
                     
                     Washington Feb. 22. 05.
                  
                  As I troubled you on a former occasion with mr Briggs’s case, I take the liberty of committing the inclosed letter from him to your attention. when mr Briggs proposed to undertake exploring the road to N. Orleans, it was in the belief it would not cost him more time trouble or expence to go that way to Natchez, than by the tramontane rout. under this belief I accepted his offer, neither of us supposing it was to cost the public a dollar; for nothing was further from my idea than to incur any expence unauthorised by law—it has turned out very differently. mr Briggs & his companion (the latter too not being on salary) have expended in the enterprize between 4. & 500. D. five months of their time, have gone thro’ great labours & sickness; but they have performed well what they undertook, and it prevents the necessity of a survey of the road by chain & compass, which probably would have cost 2000. D. I should think therefore the half of that sum at least, given them, would be founded in justice & economy. I presume the best place to provide for it would be in the clause which mr Newton reports in the post office bill authorising the establishment of a mail from Washington by Franklin C.H. or Athens, in Georgia to N. Orleans. that doubtless provides for the necessary expences, and may easily be made to embrace those already incurred. As you take an interest in this road, and are familiar with the subject, I make this communication to you with a request that you will be so good as to communicate with mr Newton on the subject, & do in it what you & he shall think right. accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
               